Name: Decision No 5/95 of the EC-Turkey Association Council of 22 December 1995 on the arrangements for involving Turkish experts in the work of certain technical committees
 Type: Decision
 Subject Matter: economic analysis;  tariff policy;  EU institutions and European civil service;  European construction;  Europe
 Date Published: 1996-02-13

 Avis juridique important|21996D0213(03)Decision No 5/95 of the EC-Turkey Association Council of 22 December 1995 on the arrangements for involving Turkish experts in the work of certain technical committees Official Journal L 035 , 13/02/1996 P. 0049 - 0049DECISION No 5/95 OF THE EC-TURKEY ASSOCIATION COUNCIL of 22 December 1995 on the arrangements for involving Turkish experts in the work of certain technical committees (96/145/EC)THE EC-TURKEY ASSOCIATION COUNCIL,Having regard to Decision No 1/95 of the EC-Turkey Association Council implementing the final phase of the Customs Union, and in particular Article 60 thereof,Whereas Decision No 1/95 provides that Turkish experts may be involved in the work of the committees referred to in Annex 9 to that Decision where this is required to ensure the proper functioning of the Customs Union; whereas arrangements should be made for their participation in these committees,HAS DECIDED AS FOLLOWS:Article 1Turkey shall appoint an expert to represent it in meetings of each of the committees referred to in Annex 9 to Decision No 1/95. The expert, who must be a member of the Turkish government services, shall be involved in the work of the said committees when it concerns the functioning of the Customs Union. He shall express Turkey's position. The expert shall not be entitled to vote. The expert's opinion shall be put on record separately, in accordance with the provisions of Chapter V of Decision No 1/95.Article 2The Commission of the European Communities shall, in good time, inform the expert referred to in Article 1 of the dates of the meetings, and of the items on the agenda, of each committee on which he represents Turkey. The Commission shall forward relevant information to the expert.Article 3On the initiative of its chairman, each committee may meet without the expert representing Turkey being present. In that case Turkey shall be informed.Article 4This Decision shall enter into force on the date on which Decision No 1/95 enters into force.Done at Brussels, 22 December 1995.For the EC-Turkey Association CouncilThe PresidentL. ATIENZA SERNA